Citation Nr: 1113038	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a right ankle disability.  

2.  Entitlement to service connection, to include on a secondary basis, for a low back disability.  

3.  Entitlement to service connection, to include on a secondary basis, for a bilateral hip disability.  

4.  Entitlement to an increased disability rating for anterior cruciate ligament laxity of the right knee, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling prior to September 30, 2009.  

6.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, currently evaluated as 20 percent disabling effective September 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was previously presented to the Board in May 2009, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Within an August 2010 rating decision, the Veteran was granted an increased rating, to 20 percent, effective September 30, 2009, for his degenerative arthritis of the right knee.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  Additionally, as this award was made effective September 30, 2009, subsequent to the initiation of his increased rating claim, the issue on appeal has been separated into two issues, as noted on the front page of this decision.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has been presented establishing a current diagnosis of bilateral trochanteric bursitis of the hips resulting from service-connected right knee disabilities.

2.  Competent evidence has been presented establishing current diagnoses of spondylosis and degenerative disc disease of the lumbosacral spine resulting from service-connected right knee disabilities.

3.  The Veteran's anterior cruciate ligament laxity of the right knee results in severe lateral instability and recurrent subluxation.  

4.  Prior to September 30, 2009, the Veteran's degenerative arthritis of the right knee resulted in flexion to 90 degrees, and extension to 5 degrees.  

5.  Effective September 30, 2009, the Veteran's degenerative arthritis of the right knee resulted in flexion to 90 degrees and extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  Bilateral trochanteric bursitis of the hips results from service-connected right knee disabilities, and service connection for this disability is thus warranted.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).  

2.  Spondylosis and degenerative disc disease of the lumbosacral spine result from service-connected right knee disabilities, and service connection for these disabilities is thus warranted.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).  

3.  The criteria for a disability rating in excess of 30 percent for anterior cruciate ligament laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5256-63 (2010).

4.  The criteria for a disability rating in excess of 10 percent prior to September 30, 2009, for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

5.  The criteria for a disability rating in excess of 20 percent effective September 30, 2009, for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In July 2004, August 2006, and July 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the August 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in July 2004, prior to the October 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in September 2009 and June 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Low back and bilateral hip disabilities

The Veteran seeks service connection for disabilities of the low back and bilateral hips, claimed as secondary to his service-connected right knee disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Board observes that 38 C.F.R. § 3.310, the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310.  

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The Veteran alleges his long history of a service-connected right knee injury has resulted in an altered gait, which in turn has caused disabilities of the low back and bilateral hips.  In a July 2005 letter, a VA physician stated the Veteran's pain of the low back and hips was "most likely related to favoring the [right] knee for many years."  No further rationale or current diagnoses were provided.  

Pursuant to the Board's May 2009 remand order, a VA orthopedic examination was afforded the Veteran in September 2009 in order to determine the etiology of any current low back and bilateral hip disabilities.  He initially injured his right knee as a result of a fall during military service in 1965, according to the record.  Since that time, he has experienced pain and stiffness of the knee, causing his gait to be altered.  Subsequently, he developed low back and bilateral hip pain.  He reported using a walker and/or a wheelchair on occasion.  Upon physical examination of the Veteran, the VA examiner, a physician, diagnosed trochanteric bursitis of the bilateral hips, and spondylosis and degenerative disc disease of the lumbosacral spine.  The examiner then stated the Veteran's spondylosis and degenerative disc disease of the lumbosacral spine "could have some component that is linked to his right knee injury in service."  Concerning the etiology of the bilateral hip disability, the examiner noted this disorder was "extremely common" in the general population, to include those without a history of knee pain.  In the Veteran's case, however, his bilateral bursitis "could be worsened" by his service-connected right knee disability.  

The same examiner was asked to clarify his opinion, and in a June 2010 examination report addendum, he confirmed his prior diagnosis of trochanteric bursitis.  He then stated the Veteran's bilateral hip disability "is more likely related to his altered gait pattern", which in turn "is likely a result of his right knee injury."  

After considering the totality of the record, the Board finds the evidence suggestive of a causal nexus between his bilateral trochanteric bursitis of the hips and his service-connected right knee disability.  As noted by a VA physician in September 2009 and June 2010, the Veteran's longstanding 40+ year history of a right knee disability has resulted in an altered gait pattern, which in turn has resulted in bilateral bursitis of the hips.  Additionally, such a nexus was suggested by a VA examiner in July 2005.  In the absence of competent and compelling evidence to the contrary, the Board finds, after affording reasonable doubt to the Veteran, that service connection for bilateral trochanteric bursitis of the hips, as secondary to service-connected right knee disabilities, is warranted.  See 38 U.S.C.A. § 5107.  

Likewise, after considering the totality of the record, the Board finds the evidence suggestive of a causal nexus between his spondylosis and degenerative joint disease of the lumbosacral spine and his service-connected right knee disability.  According to the September 2009 VA examination report and opinion, the Veteran's spondylosis and degenerative disc disease of the lumbosacral spine "could have some component that is linked to his right knee injury in service."  A similar conclusion was reached by a VA examiner in July 2005.  In the absence of competent and compelling evidence to the contrary, the Board finds, after affording reasonable doubt to the Veteran, that service connection for spondylosis and degenerative disc disease of the lumbosacral spine, as secondary to service-connected right knee disabilities, is warranted.  See 38 U.S.C.A. § 5107.  


III.  Increased rating-Right knee disability

The Veteran seeks increased ratings for his various disabilities of the right knee.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran currently has a 20 percent rating for his degenerative arthritis of the right knee under Diagnostic Codes 5261, and a 30 percent rating for right knee laxity under Diagnostic Code 5257.  Diagnostic Code 5010, for arthritis due to trauma, in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  A 30 percent rating is the maximum schedular evaluation under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  In the present case, the Veteran has in fact been awarded separate ratings for his limitation of motion and lateral instability of his right knee.  These disability ratings will be considered in turn.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  In the present case, the Veteran has already been granted separate ratings for his instability of the right knee, and his limitation of motion of the same.  

The Veteran was afforded a VA medical examination in September 2002.  He gave a history of a right knee injury sustained in a fall in 1965, during military service.  He was hospitalized at the time, and his knee was placed in a cast for approximately 8 weeks.  Since that time, his right knee has continued to decline in functioning, causing chronic knee pain and occasional giving out of the right knee joint.  He has used a knee brace and medication to address his symptoms, with limited effectiveness.  On physical examination, the Veteran's legs were equal in length, with slight swelling of the right knee.  Flexion was to 120 degrees, and extension was to 0 degrees.  No additional limitation of motion was noted to result from such factors as pain, pain on motion, lack of endurance, weakness, or incoordination.  No ankylosis was present.  Drawer's and McMurray's tests were both abnormal.  Slight recurrent subluxation was evident.  Motor strength was 5/5, and no neurological impairment was observed.  Deep tendon reflexes were also 2/2 and symmetrical in the lower extremities.  X-rays of the right knee confirmed degenerative arthritis.  

Another VA orthopedic examination was afforded the Veteran in September 2004.  His history of a right knee injury in service was noted.  Since that time, he has experienced pain and stiffness of the right knee, especially with use.  He used a knee brace to aid his mobility, but with limited benefit.  He stated a total knee replacement had been recommended.  On physical evaluation, his right knee was tender to palpation, with minimal joint effusion.  A patellar grind test was positive.  Range of motion testing indicated flexion to 90 degrees and extension to 5 degrees.  No additional limitation of motion was noted to result from weakness, fatigability, or lack of endurance or coordination.  The right knee was stable to varus and valgus stress testing.  Lachman's test was 2+ on anterior testing, and McMurray's test was positive.  X-rays of the right knee confirmed severe degenerative arthritis and joint space narrowing.  

Most recently, the Veteran was afforded a VA orthopedic examination in September 2009.  The Veteran currently used bilateral knee braces, and walked with the aid of a walker.  On physical examination, his right leg displayed atrophy of the right thigh.  Range of motion testing indicated 90 degrees flexion and 15 degrees extension.  No additional limitation of motion was noted to result from pain, pain on use, weakness, fatigability, or lack of endurance or coordination.  Grade I laxity of the anterior cruciate ligament was present, along with crepitus of the medial and anterior joint lines.  

The Veteran has also received VA outpatient treatment for his right knee disability during the pendency of this appeal.  His complaints and symptomatology on VA outpatient treatment mirror those noted above during his VA medical examinations, and include pain, stiffness, and limited mobility of the right knee.  He has also consistently reported limited mobility due to his right knee disability.  

As noted above, the Veteran has been awarded an increased rating, to 20 percent, effective September 30, 2009, for his limitation of motion of the right knee.  The Board will consider first entitlement to a disability rating in excess of 10 percent prior to that date.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent prior to September 30, 2009.  Prior to that date, the Veteran's flexion was at least 90 degrees, with extension to at least 5 degrees.  Neither finding supports a disability rating in excess of the 10 percent already awarded for this period.  Additionally, no examiner has suggested the Veteran experiences additional limitation of motion of the right knee less than that noted above due to such factors as pain, pain on use, fatigability, weakness, or incoordination; thus, an increased rating prior to September 30, 2009 based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  

Considering next entitlement to a disability rating in excess of 20 percent effective September 30, 2009, the Board notes that the Veteran exhibited flexion to 90 degrees and extension to 15 degrees on his most recent VA examination.  Such findings warrant a 20 percent disability rating under Diagnostic Code 5261, and a noncompensable rating under Diagnostic Code 5260, as has already been awarded.  Thus, a disability rating in excess of 20 percent effective September 30, 2009 is not warranted.  Additionally, no examiner has suggested the Veteran experiences additional limitation of motion of the right knee less than that noted above due to such factors as pain, pain on use, fatigability, weakness, or incoordination; thus, an increased rating effective September 30, 2009 based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  

As noted above, the Veteran has also been awarded a separate 30 percent disability rating under Diagnostic Code 5257, for lateral instability and recurrent subluxation of the right knee.  This award has been affect during the entire pendency of this appeal.  A 30 percent rating also represents the maximum schedular evaluation under this Code.  Review of other diagnostic criteria for the knee joint does not indicate evaluation of his instability under such criteria would result in a disability rating in excess of 30 percent, as the Veteran does not have ankylosis of the right knee or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.7a, Diagnostic Codes 5256-63.  Entitlement to an extraschedular evaluation will be discussed below.  Finally, no examiner has suggested the Veteran's right knee disability has resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating in excess of that already awarded is warranted.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required hospitalization for his service-connected right knee disabilities during the pendency of this appeal.  Additionally, although some examiners have stated the Veteran's service-connected right knee disabilities cause some interference with his prior employment as a furniture upholsterer, it has not been demonstrated that these disabilities prevent all forms of employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds disability ratings in excess of 10 percent prior to September 30, 2009, and in excess of 20 percent thereafter are not warranted for the Veteran's degenerative arthritis of the right knee.  Additionally, a disability rating in excess of 30 percent is not warranted for his lateral instability of the right knee.  As a preponderance of the evidence is against the award of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for bilateral trochanteric bursitis of the hips is granted.  

Entitlement to service connection for spondylosis and degenerative disc disease of the lumbosacral spine is granted.  

Entitlement to a disability rating in excess of 30 percent for anterior cruciate ligament laxity of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent prior to September 30, 2009, for degenerative arthritis of the right knee is denied.  

Entitlement to a disability rating in excess of 20 percent effective September 30, 2009, for degenerative arthritis of the right knee is denied.  


REMAND

The Veteran also seeks service connection for a disability of right ankle, claimed as secondary to his service-connected right knee disabilities.  On VA examination in September 2009, the examiner stated that early degenerative joint disease of the right ankle was suspected, but a weight-bearing X-ray of the ankle was required to determine if such a diagnosis was warranted.  Such an X-ray was afforded the Veteran in June 2010.  X-ray findings at that time indicated minimal cortical irregularity of the medial malleolus, and of the lateral aspect of the distal tibia, indicative of a minor abnormality.  MRI findings of the right ankle, from that same time period, indicated a small joint effusion with a possible small subcentimeter osteophyte along the anterior aspect of the distal fibula.  A plantar calcaneal spur was also observed.  Based on these results, the examiner determined degenerative joint disease was not present in the Veteran's ankle, and gave no additional diagnosis.  The examiner also did not explain how no current diagnosis could be rendered despite the X-ray and MRI results both indicating "minor abnormality."  Therefore, a new VA medical opinion and/or examination is required to determine if a current disability is present in the Veteran's right ankle.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA specialist in orthopedic disabilities to determine the presence and etiology of any current right ankle disability.  The Veteran need not be examined unless such an examination is determined necessary by the examiner.  After reviewing the claims file and, if necessary, personally examining the Veteran, the examiner should identify any current disabilities of the right ankle.  If no current diagnosis of a right ankle disability is warranted, the examiner should explain this determination in light of the medical record, including the June 2010 VA X-ray and MRI findings.  If any right ankle disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, or was caused or chronically worsened by the service-connected right knee disability.  The rationale for all opinions expressed should be explained. The Veteran's claims files must be made available to the examiner.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


